Gilbert, J.
An insured, in suing an insurance company at law for fire loss on two insurance policies covering the same property, may join as a party plaintiff his creditor who holds a deed to secure a debt, where the policy contains a loss-payable clause as shown in the policies on which this suit is brought. It is not necessary to resort to a court of equity to avoid a multiplicity'of suits, or to have the respective amounts due to the plaintiffs apportioned in the judgment. This court is therefore without jurisdiction, and the case is transferred to the Court of Appeals. So ordered.

All the Justices concur.